EXHIBIT 10.3 (16)
MGM MIRAGE
RESTRICTED STOCK UNITS AGREEMENT
No. of Restricted Stock Units:                                         
     This Agreement (this “Agreement”) is made by and between MGM MIRAGE, a
Delaware corporation (the “Company”), and                      (the
“Participant”) as of                                         , 200___.
RECITALS
     A. The Board of Directors of the Company (the “Board”) has adopted the MGM
MIRAGE 2005 Omnibus Incentive Plan (the “Plan”), which provides for the granting
of Restricted Stock Units (as that term is defined in Section 1 below) to
selected employees.
     B. The Board believes that the grant of Restricted Stock Units will
stimulate the interest of selected employees and strengthen their desire to
remain with the Company or a Parent or Subsidiary (as those terms are defined in
Section 1 below).
     C. The Compensation Committee of the Board appointed to administer the Plan
(the “Committee”) has authorized the grant of Restricted Stock Units to the
Participant pursuant to the terms of the Plan and this Agreement.
     Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:
     1. Definitions.
          1.1 “Code” means the Internal Revenue Code of 1986, as amended.
          1.2 “Parent” means a parent corporation as defined in Section 424(e)
of the Code.
          1.3 “Restricted Stock Unit” means an award granted to a Participant
pursuant to Article 8 of the Plan, except that no shares of Stock are actually
awarded or granted to the Participant on the date of grant.
          1.4 “Stock” means the Company’s common stock, $.01 par value.

1



--------------------------------------------------------------------------------



 



          1.5 “Subsidiary” means a subsidiary corporation as defined in Section
424(f) of the Code or any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.
     2. Grant to Participant. The Company hereby grants to Participant, subject
to the terms and conditions of the Plan and this Agreement, an award of
                     Restricted Stock Units. Each Restricted Stock Unit
represents the right to receive one (1) share of Stock on the date that the
Restricted Stock Unit vests, subject to the Company’s withholding shares of
Stock otherwise distributable to the Participant to satisfy tax withholding
obligations. Unless and until the Restricted Stock Units have vested in the
manner set forth in Section 3.1 hereto, the Participant shall not have any right
to delivery of the shares of Stock underlying such Restricted Stock Units.
     3. Terms and Conditions. The award of Restricted Stock Units evidenced
hereby is subject to the terms and conditions of any existing employment
agreement between the Company and the Participant (including extensions,
renewals, amendments and successors thereto if the provisions relating to
Restricted Stock Units are not modified (and if modified such modifications
shall only apply to Restricted Stock Units granted concurrently with or after
the date of such modification and the existing agreement shall govern Restricted
Stock Units evidenced hereby)) as it relates to all terms. If there is no
existing employment agreement or if the employment agreement is silent as to the
terms and conditions in this Section 3, the award of Restricted Stock Units
evidenced hereby is subject to the terms and conditions contained herein. The
terms and conditions of this Agreement will supercede any subsequent employment
agreement entered into between the Company and the Participant that would cause
this Agreement to fail to satisfy an exemption from or comply with Code
Section 409A.
     3.1 Vesting Schedule. Except as provided in Section 3.2 hereto, and subject
to Section 3.3 hereto, the Restricted Stock Units awarded by this Agreement will
vest only if the Performance Criteria (as described in Exhibit B), as determined
by the Company’s independent registered public accounting firm, have been met.
If the Performance Criteria are not met, all of the Restricted Stock Units
awarded by this Agreement will be cancelled. If the performance criteria are
met, the Restricted Stock Units will vest in four equal annual installments as
follows:
               A. The first installment shall consist of twenty-five percent
(25%) of the shares of Stock subject to the Restricted Stock Units and will vest
on                     , 200___(the “Initial Vesting Date”).
               B. The second installment shall consist of twenty-five percent
(25%) of the shares of Stock subject to the Restricted Stock Units and will vest
on the first anniversary of the Initial Vesting Date.
               C. The third installment shall consist of twenty-five percent
(25%) of the shares of Stock subject to the Restricted Stock Units and will vest
on the second anniversary of the Initial Vesting Date.

2



--------------------------------------------------------------------------------



 



               D. The fourth installment shall consist of twenty-five percent
(25%) of the shares of Stock subject to the Restricted Stock Units and will vest
on the third anniversary of the Initial Vesting Date.
          3.2 Form and Timing of Payment of Vested Units. Subject to the terms
of this Agreement and the terms of the Plan, any Restricted Stock Units that
vest will be paid to the Participant solely in whole shares of Stock within
30 days following the date that the Restricted Stock Units vest in accordance
with Section 3.1, provided that if at the time of separation of service the
Participant is a “specified employee” under Code Section 409A and payment would
be treated as a payment made on separation of service, then if required to avoid
the taxes imposed by Code Section 409A payment will be delayed by six months.
Any payment hereunder due within such six-month period will be delayed and paid
within 10 days following the beginning of the seventh month following the
Participant’s separation from service. If the Participant dies during the
six-month period, payment will be made within 30 days of the date of the
Participant’s death. Notwithstanding the foregoing, if any of the Restricted
Stock Units become fully vested upon a change in control (as defined for
purposes of Code Section 409A) under the Participant’s employment agreement,
such Restricted Stock Units will be paid in whole shares of Stock upon such
change in control.
          3.3 Committee Discretion. The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Participant’s unvested Restricted Stock Units at any time, subject to the
terms of the Plan and in accordance with any other written agreement between the
Participant and the Company. If so accelerated, the Restricted Stock Units will
be considered as having vested as of the date specified by the Committee, the
Plan or an applicable written agreement but the Committee will have no right to
accelerate any vesting or payment under this Agreement if such acceleration
would cause this Agreement to fail to comply with Code Section 409A.
          3.4 Forfeiture upon Termination of Employee. Except as provided in any
employment agreement between the Participant and the Company, if the Participant
ceases to be an employee of the Company for any reason, the balance of the
Participant’s unvested Restricted Stock Units that have not vested at that time
and Participant’s right to acquire any shares of Stock under this Agreement will
immediately terminate.
          3.5 Withholding of Taxes. The Company will withhold all required
local, state, federal, foreign and other taxes and any other amount required to
be withheld by any governmental authority, including, without limitation, any
amounts with respect to ordinary income recognized by a Participant pursuant to
the issuance of shares of Stock when Restricted Stock Units vest. The Company
will automatically withhold shares of Stock otherwise distributable to the
Participant when Restricted Stock Units vest to satisfy the Participant’s
withholding obligation.
          3.6 No Rights as a Stockholder. Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Restricted Stock
Units until the

3



--------------------------------------------------------------------------------



 



Restricted Stock Units have vested and shares of Stock relating thereto have
been issued and recorded on the records of the Company or its transfer agent or
registrars.
          3.7 Limits on Transferability. The Restricted Stock Units granted
under this Agreement may be transferred to a trust in which the Participant or
the Participant’s spouse control the management of assets. With respect to
Restricted Stock Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Restricted Stock Units
shall be deemed to include such trust. No interest of the Participant under the
Plan may be subject to attachment, execution, garnishment, sequestration, the
laws of bankruptcy or any other legal or equitable process.
          3.8 Adjustments. If there is any change in the Stock by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares of Stock, or any similar change
affecting the Stock, the number and class of securities subject to Restricted
Stock Units and any other terms of this Agreement then the Committee will make
appropriate and proportionate adjustments (including relating to the Stock,
other securities, cash or other consideration that may be acquired upon vesting
of Restricted Stock Units) that it deems necessary. Any adjustment so made shall
be final and binding upon the Participant.
          3.9 No Right to Continued Performance of Services. The grant of the
Restricted Stock Units does not confer upon the Participant any right to
continue to be employed by the Company or any Parent or Subsidiary nor may it
interfere in any way with the right of the Company or any Parent or Subsidiary
for which the Participant performs services to terminate the Participant’s
employment at any time.
          3.10 Compliance With Law and Regulations. This grant and vesting of
Restricted Stock Units and the obligation of the Company to issue shares of
Stock under this Agreement are subject to all applicable federal and state laws,
rules and regulations, including those related to disclosure of financial and
other information to the Participant and to approvals by any government or
regulatory agency as may be required. The Company will not be required to issue
or deliver any certificates for shares of Stock prior to (A) the listing of such
shares of Stock on any stock exchange on which the Stock may then be listed and
(B) the completion of any registration or qualification of such shares of Stock
under any federal or state law, or any rule or regulation of any government body
which the Company determines, in its sole discretion, to be necessary or
advisable, provided, however, that the payment will be made on the earliest date
on which the Company reasonably anticipates that making such payment will not
cause a violation of any such federal or state law, rule or regulation.
          3.11 Certain Corporation Transactions. Nothing in the Plan or this
Agreement will in any way prohibit the Company from merging with or
consolidating into another corporation or from selling or transferring all or
substantially all of its assets, or from distributing all or substantially all
of its assets to its stockholders in liquidation, or from dissolving and
terminating its corporate existence, and in any such event (other than a merger
in which the Company is the surviving corporation and under the terms of which
the shares of Stock

4



--------------------------------------------------------------------------------



 



outstanding immediately prior to the merger remain outstanding and unchanged),
the Participant will be entitled to receive, at the time the Restricted Stock
Units or portion thereof vests, subject to the terms of this Agreement, the same
shares of stock, cash or other consideration received by stockholders of the
Company in accordance with such merger, consolidation, sale or transfer of
assets, liquidation or dissolution.
          4. Investment Representation. The Participant must, upon demand by the
Company, promptly furnish the Company, prior to the issuance of any shares of
Stock upon the vesting of all or any part of the Restricted Stock Units, an
agreement in which the Participant represents that the shares of Stock acquired
upon vesting are being acquired for investment and not with a view to the sale
or distribution thereof. Upon such demand, delivery of such representation prior
to the delivery of any shares of Stock upon vesting of all or any part of the
Restricted Stock Units is a condition precedent to the right of the Participant
to acquire any shares of Stock The Company will have the right, at its election,
to place legends on the certificates representing the shares of Stock so being
issued with respect to limitations on transferability imposed by federal and/or
state laws, and the Company will have the right to issue “stop transfer”
instructions to its transfer agent.
     5. Participant Bound by Plan. The Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. The Company hereby agrees to provide the Participant with any
amendments to the Plan which may be adopted prior to the vesting of the
Restricted Stock Units.
     6. Notices. Any notice hereunder to the Company must be addressed to: MGM
MIRAGE, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109, Attention: 2005
Omnibus Incentive Plan Administrator, and any notice hereunder to Participant
must be addressed to the Participant at the Participant’s last address on the
Company’s records, subject to the right of either party to designate at any time
hereafter in writing some other address. Any notice will be deemed to have been
duly given on personal delivery or three days after being sent in a properly
sealed envelope, addressed as set forth above, and deposited (with first class
postage prepaid) in the United States mail.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument. Each party
further agrees that an electronic, facsimile and/or digital signature or an
online acceptance or acknowledgment will be accorded the full legal force and
effect of a handwritten signature under Nevada law. Execution of this Agreement
at different times and places by the parties shall not affect the validity
hereof.
     8. Governing Law. The parties hereto agree that the validity, construction
and interpretation of this Agreement shall be governed by the laws of the state
of Nevada.
     9. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

5



--------------------------------------------------------------------------------



 



     10. Variation of Pronouns. All and pronouns and variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.
     11. Severability. Any portion of this Agreement that is declared contrary
to any law, regulation, or is otherwise invalid, shall be deemed stricken
without impairing the validity of the remainder of such
     12. Code Section 409A Compliance. It is intended that payments made
pursuant to this Agreement to a Participant who has entered into an employment
agreement with the Company that provides for a “deferred payment” (within the
meaning of Section 1.409A-1(b)(4)(i)(D) of the Treasury Regulations) of these
Restricted Stock Units will comply with the requirements of Code Section 409A
and this Agreement and the employment agreement will be interpreted accordingly.
It is further intended that payments made pursuant to this Agreement to a
Participant who has not entered into an employment agreement with the Company
that provides for a “deferred payment” (within the meaning of
Section 1.409A-1(b)(4)(i)(D) of the Treasury Regulations) of these Restricted
Stock Units will be treated as “short-term deferrals” for purposes of Code
Section 409A and this Agreement will be interpreted accordingly. The Committee
reserves the right, if it deems necessary or advisable in its sole discretion,
to unilaterally amend or modify this Agreement or the Plan so that the
Restricted Stock Units granted to the Participant comply with Code Section 409A.
The Participant’s right to payments hereunder will be treated at all times as a
right to a series of separate payment under Section 1.409A-2(b)(2)(iii) of the
Treasury Regulations.
* * *
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement as of the date first written above.

                  MGM MIRAGE    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PARTICIPANT:      
 
                     
 
  Name:        
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT A
ARBITRATION
This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

1.   Except for a claim by either Participant or the Company for injunctive
relief where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. [This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them.] The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.
  2.   Claims Subject to Arbitration. This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.   3.   Non-Waiver of
Substantive Rights. This Exhibit A does not waive any rights or remedies
available under applicable statutes or common law. However, it does waive
Participant’s right to pursue those rights and remedies in a judicial forum. By
signing the Agreement and the acknowledgment at the end of this Exhibit A, the
undersigned Participant voluntarily agrees to arbitrate his or her claims
covered by this Exhibit A.   4.   Time Limit to Pursue Arbitration; Initiation:
To ensure timely resolution of disputes, Participant and the Company must
initiate arbitration within the statute of limitations (deadline for filing)
provided for by applicable law pertaining to the claim. The failure to initiate
arbitration within this time limit will bar any such claim. The parties
understand that the Company and Participant are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly. The
parties agree that the aggrieved party must, within the time frame provided by
this Exhibit A, give written notice of a claim pursuant to Section 6 of the
Agreement. In the event such notice is to be provided to the Company, the
Participant shall provide a copy of such notice of a claim to the Company’s
Executive Vice President and General Counsel. Written notice shall identify and
describe the nature of the claim, the supporting facts and the relief or remedy
sought.

7



--------------------------------------------------------------------------------



 



5.   Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.   6.  
Representation/Arbitration Rights and Procedures:

  a.   Participant may be represented by an attorney of his/her choice at
his/her own expense.     b.   The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of Nevada (without regard to its choice
of law provisions) and/or federal law when applicable. In all cases, this
Exhibit A shall provide for the broadest level of arbitration of claims between
the Company and Participant under Nevada or applicable federal law. The
arbitrator is without jurisdiction to apply any different substantive law or law
of remedies.     c.   The arbitrator shall have no authority to award
non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable state or federal statute or common law.
In such a situation, the arbitrator shall specify in the award the specific
statute or other basis under which such relief is granted.     d.   The
applicable law with respect to privilege, including attorney-client privilege,
work product, and offers to compromise must be followed.     e.   The parties
shall have the right to conduct reasonable discovery, including written and oral
(deposition) discovery and to subpoena and/or request copies of records,
documents and other relevant discoverable information consistent with the
procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.     f.   The
parties shall exchange witness lists at least 30 days prior to the trial/hearing
procedure. The arbitrator shall have subpoena power so that either Participant
or the Company may summon witnesses. The arbitrator shall use the Federal Rules
of Evidence. Both parties have the right to file a post hearing brief. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.     g.   Any arbitration
hearing or proceeding shall take place in private, not open to the public, in
Las Vegas, Nevada.

8



--------------------------------------------------------------------------------



 



7.   Arbitrator’s Award: The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award shall be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or the
submission of post-hearing briefs if requested. The arbitrator may not award any
relief or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

  a.   Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit A and to enforce an arbitration award.
    b.   In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

8.   Fees and Expenses: The Company shall be responsible for paying any filing
fee and the fees and costs of the arbitrator; provided, however, that if
Participant is the party initiating the claim, Participant will contribute an
amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state in which Participant is (or was last) employed by the
Company. Participant and the Company shall each pay for their own expenses,
attorney’s fees (a party’s responsibility for his/her/its own attorney’s fees is
only limited by any applicable statute specifically providing that attorney’s
fees may be awarded as a remedy), and costs and fees regarding witness,
photocopying and other preparation expenses. If any party prevails on a
statutory claim that affords the prevailing party attorney’s fees and costs, or
if there is a written agreement providing for attorney’s fees and/or costs, the
arbitrator may award reasonable attorney’s fees and/or costs to the prevailing
party, applying the same standards a court would apply under the law applicable
to the claim(s).

9.   The arbitration provisions of this Exhibit A shall survive the termination
of Participant’s employment with the Company and the expiration of the
Agreement. These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit A.

10.   The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

11.   Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

9



--------------------------------------------------------------------------------



 



12.   If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

ACKNOWLEDGMENT
BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.
The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.
Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

          PARTICIPANT   THE COMPANY  
 
               
 
  By:    

10



--------------------------------------------------------------------------------



 



EXHIBIT B
PERFORMANCE CRITERIA
     MGM MIRAGE pre-tax income for the six months ending on June 30 of the year
following the date of grant must be at least 50% of the pre-tax income as
determined in the budget adopted by the Board of Directors, excluding
extraordinary items determined under generally accepted accounting principles
and the following non-recurring items: (1) gains or losses from the sale of
discontinued operations; (2) any write-down or write up of the value of any
portion of real estate not disposed of; and (3) gains or losses on insurance
proceeds relating to asset claims.

11